Name: Commission Regulation (EC) No 506/2002 of 21 March 2002 derogating temporarily from Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: European Union law;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0506Commission Regulation (EC) No 506/2002 of 21 March 2002 derogating temporarily from Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector Official Journal L 079 , 22/03/2002 P. 0011 - 0011Commission Regulation (EC) No 506/2002of 21 March 2002derogating temporarily from Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 8(2), Article 13(12) and Article 22 thereof,Whereas:(1) Article 3(3) of Commission Regulation (EC) No 1370/95(3), as last amended by Regulation (EC) No 505/2002(4), provides that export licences are to be issued on the Wednesday following the week in which licence applications are lodged, provided that no special measures are taken by the Commission in the meanwhile.(2) Given the dates of public holidays in 2002 and the consequent irregular publication of the Official Journal of the European Communities, the period for consideration is too short to ensure effective market management and it should therefore be extended temporarily.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 3(3) of Regulation (EC) No 1370/95, licences for which applications are lodged during the following periods shall be issued on the dates indicated, provided that none of the special measures referred to in paragraph 4 of that Article are taken before the dates concerned:- from 25 to 29 March 2002, to be issued on 4 April 2002,- from 13 May to 17 May 2002, to be issued on 23 May 2002,- from 16 to 20 December 2002, to be issued on 31 December 2002,- from 23 to 27 December 2002, to be issued on 6 January 2003.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 133, 17.6.1995, p. 9.(4) See page 9 of this Official Journal.